Citation Nr: 0308436	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed maxillary 
sinusitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The veteran had active service from January 1951 to January 
1953.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the RO.  

The record indicates that the veteran withdrew his request 
for a hearing before a Member of the Board in March 2000.  

The Board found that new and material evidence had been 
submitted to reopen the veteran's claim of service connection 
for maxillary sinusitis and remanded that matter to the RO 
for additional development of the record in August 2000.  

Additional development was also undertaken by the Board in 
June 2002, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

In his Notice of Disagreement submitted in July 1999, it is 
noted that the veteran asserted that he was entitled to a 
compensable rating for his service-connected bilateral flat 
foot disability.  

As that issue has not been developed for appellate review, it 
is referred to the RO for such further action as may be 
necessary.  



FINDING OF FACT

1.  The veteran is shown to have been treated for an episode 
of left maxillary sinusitis in service.  

2.  The veteran currently is shown to have changes due to 
maxillary sinusitis that as likely as not had its clinical 
onset during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by maxillary sinusitis is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for the claimed maxillary 
sinusitis.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, given the 
favorable action taken hereinbelow, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  




II.	Service Connection for Maxillary Sinusitis


A.  Factual Background 

A careful review of service medical records shows that the 
veteran underwent the removal of an impacted tooth, with 
large communication into his left maxillary sinus in 
September 1951.  The diagnosis of chronic left maxillary 
sinusitis was reported at that time.  

The records reflect that, while the defect seemed to be 
closing in October 1951, the veteran was able to blow air 
through the fistula with effort.  The veteran continued to be 
observed at monthly intervals.  The diagnosis was that of 
oral fistula of the left maxillary sinus.  

The records dated in April 1952 show that the fistula had 
apparently closed.  No nasal symptoms were reported.  

The service medical records at the time of the veteran's 
separation examination in January 1953 show normal sinuses.  

The non-VA medical records dated in April 1971 show a 
questionable diagnosis of rhinitis, allergies.  

The testimony of the veteran at a hearing before the RO in 
September 1993 was to the effect that he had no problems with 
his sinuses prior to having his tooth extracted in service.  

The non-VA medical records dated in August 1994 reveal 
extensive opacification of the veteran's maxillary sinuses 
with extension into the nasal cavity and apparent erosion of 
portions of the lateral walls of the nasal cavity.  

The non-VA medical records reflect that the veteran underwent 
the following surgical procedures in April 1995:  A bilateral 
partial endoscopic ethmoidectomy; a bilateral endoscopic 
maxillary antrostomy with intramaxillary polyps; and a direct 
laryngoscopy biopsy.  

X-ray studies taken of the veteran's sinuses in July 1998 
show evidence of his prior surgery.  Chronic sinusitis could 
not be ruled out.  

The VA progress notes dated in August 1998 show an assessment 
of chronic sinusitis.  

A statement of the veteran in the claims folder dated in 
September 2000 reflects that he was on constant medication 
for treatment of chronic sinusitis.  

The veteran underwent a VA examination in June 2001.  The VA 
examiner reviewed the claims folder and noted that the 
veteran had undergone a closure of an oral antral fistula in 
1951, which occurred from a dental extraction.  Another tooth 
was extracted in 1954.  The veteran's only complaint had been 
that of thickened post-nasal drainage.  There was no specific 
evidence of any sinus infections.  Of note was a history of 
carcinoma of the vocal cord, which had been irradiated in 
1993 and had required follow-up treatment.  

The VA examiner indicated that the exact nature of the 
closure of the oral antral fistula was uncertain.  A CAT scan 
did show some definite surgical changes in the ethmoid 
sinuses as well as obvious large nasal antral openings into 
both maxillary sinuses.  

The VA examiner noted some post-operative change in the left 
maxillary antrum consisting of some scarring and bony change, 
but no evidence whatsoever of any infection or mucosal 
membrane thickening.  The remainder of the sinuses was 
completely clear.  

The diagnosis was that of history of oral antral fistula, 
closure in 1951 with only complaint being that of post-nasal 
drainage.  There was no evidence of acute or chronic 
sinusitis, but surgical change apparent on CAT scan.

The veteran underwent VA examinations in November 2002.  He 
reported having had sinus operations in 1991 and in 1993; he 
had had a tooth extracted in 1951.  The veteran complained of 
having chronic sinus symptoms, including congestion and 
recurrent bouts of sinusitis requiring nasal steroid and 
occasionally antibiotics.  The assessment was that of chronic 
sinus problems.  

One VA examiner noted that the veteran had changes in both 
maxillary antra, which were almost identical.  The surgical 
changes noted of bony change on the left had no significant 
clinical implications; and there was no specific sinus 
disease at the current time.  There is no evidence of a 
recurrent oral antral fistula.  

The diagnosis was that of history of an oral antral fistula 
with closure in 1951, with the only complaint being that of 
post-nasal drainage.  There was no evidence of acute or 
chronic sinusitis, except there are surgical changes apparent 
on the CAT scan.  There was no current evidence of recurrence 
of the oral antral fistula.  

The veteran was also diagnosed with having thick mucus 
collections, which might come from the large nasal antral 
windows created by the nasal surgeries and x-ray therapy.  

A statement from the veteran dated in January 2003 indicates 
that he continued to take medications daily and antibodies 
occasionally for treatment of recurrent sinusitis.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

The service medical records of the veteran's entry report no 
significant abnormalities of the nose, sinuses, or mouth, and 
the Board presumes the veteran to have been in sound 
condition at the time of his entry into service.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

However, in the instant case, the service medical records 
show that the veteran was treated for an apparent sinus 
infection or disease while on active duty.  

At the time of the extraction of his infected tooth in 1951, 
a dental officer noted chronic sinusitis of the left 
maxillary and referred the veteran for an ear, nose, and 
throat consultation.  

The post-service medical records reflect possible rhinitis 
and allergies in 1971 and additional sinus problems beginning 
in the early 1990's, many years after the veteran's 
separation from service.  

The more recent records show continuing problems with post-
nasal drainage and recurrent sinusitis.  The veteran has been 
treated with antibiotics on occasion and continues to take 
daily medications.  

Viewing the veteran's assertions of having had related sinus 
problems since service in light of the demonstrated inservice 
findings of a maxillary sinus infection due to oral fistula, 
the Board finds that the current maxillary sinusitis as 
likely as not had its clinical during his period of active 
duty.  

Accordingly, as the evidence is in relative equipoise in this 
matter, the Board must extend the benefit of the doubt to the 
veteran in connection with his claim.  Accordingly, service 
connection for maxillary sinusitis is warranted.  



ORDER

Service connection for maxillary sinusitis is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

